Citation Nr: 0624078	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-02 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for service-
connected post-traumatic stress disorder, currently evaluated 
as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1973 to November 1976, and in the United States 
Coast Guard from November 1982 to December 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In a February 2005 decision, the 
Board denied an effective date earlier than February 23, 1996 
for the grant of service connection of post-traumatic stress 
disorder (PTSD).   

The veteran appealed the Board's February 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2005, based on a December 2005 Joint 
Motion for Remand, the Court granted the motion and remanded 
the veteran's appeal to the Board for compliance with the 
instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board provided an inadequate statement of reasons or bases 
because the Board failed to determine whether pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(4), VA had a 
duty to provide an examination to determine whether the 
veteran's history of exposure to traumatic events during 
service in 1974, and psychotic symptoms that were exhibited 
in 1987, could be associated with his service-connected PTSD, 
thereby entitling him to an effective date earlier than 
February 23, 1996 for service connection of PTSD.  The 
parties noted that the VA examiner in September 2004 did not 
make reference to the entire 1987 diagnosis that ruled out a 
drug induced paranoid disorder and a personality disorder.  
The parties further noted that the September 2004 VA examiner 
did not make reference to the January 14, 1998 statement from 
a VA treating physician that the veteran suffered from 
chronic symptoms of PTSD.  Accordingly, the Board is required 
to remand this claim for purposes of affording the veteran a 
VA examination and obtaining another medical opinion that 
addresses the concerns raised in the Joint Motion.  

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA [Veterans 
Claims Assistance Act of 2000] notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  In the instant appeal, service 
connection is already in effect for PTSD, but the veteran was 
not provided with notice of the type of evidence necessary to 
establish an earlier effective date.  Please take this 
opportunity to inform the veteran of how VA determines an 
effective date for the award of service connection for a 
disability and include an explanation as to the type of 
evidence that is needed to establish an effective date.  
Also, advise the veteran to provide any evidence in his 
possession that pertains to his claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) that includes notice 
of what the evidence must show to 
establish entitlement to an earlier 
effective date for the grant of service 
connection of PTSD.  Also, request that 
the veteran provide any evidence in his 
possession that pertains to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  
The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  The veteran should be afforded an 
appropriate medical examination for his 
service-connected PTSD. The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran had PTSD before February 
1996.  Please comment on the significance 
of the hospitalizations that began on 
October 14, 1987 and ended on January 5, 
1988.  Please also comment on the January 
14, 1998 statement from a VA treating 
physician.  Please send the claims folder 
to the examiner for review. 

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



